PER CURIAM.
The events in this proceeding occurred 25 April 1985 during the nonjury acceptance of pleas of guilty and sentencing hearing involving two defendants in Mecklenburg County Superior Court. The conduct involved inappropriate comments by Judge Griffin and an injudicious response to comments by a spectator. We find no need for a further recital of the evidence.
The findings of fact by the Commission are fully supported by the record and this Court adopts them. The conclusion and recommendation of the Commission are supported by the record and are appropriate.
*164The conduct of Judge Griffin at the time in question was prejudicial to the administration of justice and brought the judicial office into disrepute, in violation of Canons 2A, 3A(2), and 3A(3) of the Code of Judicial Conduct. For this conduct, Judge Griffin merits censure.
Now, therefore, it is ordered by the Supreme Court in Conference that Judge Kenneth A. Griffin be, and he is hereby, censured by this Court for the conduct specified in the Commission’s findings.